Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 25, 1990 (People v Bellini, 162 AD2d 693 [1990]), affirming a judgment of the Supreme Court, Queens County, rendered July 2, 1987.
*505Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Florio, H. Miller and S. Miller, JJ., concur.